BAGELL, JOSEPHS, LEVINE & COMPANY, L.L.C. Certified Public Accountants 406 Lippincott Drive, Ste. J Marlton, New Jersey 08053-4168 (856) 355-5900 Fax (856) 396-0022 Exhibit 16.0 February 19, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for Life Nutrition Products, Inc. (the "Company"). We have read the Company'sdisclosure set forth in Item 4.01 "Changes in Registrant's Certifying Accountant"of the Company'sCurrent Report on Form 8-K/A Amendment No. 1 dated January 25, 2010 (the "Current Report") and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ Bagell, Josephs, Levine & Company, LLC
